Citation Nr: 0401304	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The veteran testified in February 2003 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who participated in this decision.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
the veteran's part.  However, the appellant retains the right 
to submit additional evidence and argument on the matter 
being remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, eliminated the well-grounded claim requirement, and 
imposed on VA certain notification requirements enhancing the 
Department's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

In the present case, the RO attempted to get the veteran to 
identify his stressors with greater specificity to allow 
verification.  In February 2003, the veteran testified before 
the undersigned Veterans Law Judge and, among other details, 
was able to give some approximate dates of his stressors.  In 
addition, the Board finds that available service medical 
records reflect that the veteran was seen for a psychological 
consult in February 1967 with a follow up visit in September 
1967, and was prescribed Librium for nervousness.  His report 
of medical history at entrance into active service, dated in 
September 1965, notes that the veteran reported anxiety and 
worry subsequent to a divorce the year prior.  His report of 
medical history at discharge, dated in March 1968, reflects 
complaints of occasional nightmares and excessive drinking.  
Finally, service medical records show that he was treated for 
a machete cut to his left thumb and finger in June 1967, the 
residuals of which are service-connected.

Finally, a letter of transmittal, dated September 1967, 
printed on Headquarters, 1st Brigade, 9th Infantry Division 
letterhead and authorized by the Command Adjutant is of 
record and shows that the veteran was awarded a Vietnamese 
Award.  The citation is handwritten and shows that the 
veteran was awarded a Gallantry Medal with Bronze Star for 
brave action as a forward observer and accuracy of artillery 
fire in combat during Operation PortSea southwest of Ba Ria 
Company 2/2/39.  The authenticity of the handwritten citation 
must be verified.

These recorded events further provide dates that may help 
narrow a search for unit morning reports, thus enabling 
verification of the veteran's claimed stressors with the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

On September 22, 2003, the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1) in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA v. 
Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003).  Making a 
conclusion similar to the one reached in DAV v. Sec'y of VA, 
the Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) for response to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, since then, the President 
signed into law the Veterans Benefits Act of 2003, which 
allows VA to adjudicate a claim within one year of receipt.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (December 16, 2003).  Therefore, 
the Board will not address the PVA v. Sec'y of VA in this 
remand.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED for the following 
development:

1.  Ensure compliance with the duty to 
assist, documentation and notification 
requirements set forth by the VCAA, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  Obtain the veteran's entire personnel 
record (or "201 file"), including 
copies of any and all personal or unit 
award citations and the supporting 
documentation for each.  It is especially 
requested that a specific search be made 
for the gallantry medal with bronze star 
citation referenced in the September 1967 
letter of transmittal from the Commanding 
Officer, Headquarters, 1st Brigade, 9th 
Infantry Division to the Commanding 
Officer, 1st Battalion, 84th Artillery.  
In addition, ask the service department 
to verify whether there are any other 
unit or individual awards the veteran is 
entitled to based on the time of service 
he had with A Battery, 1st Battalion, 11th 
Artillery, 9th Infantry Division and/or A 
Co. 2/39 Infantry, 9th Infantry Division 
from December 1966 to August 1967, and A 
Battery, 1st Battalion, 84th Artillery, 9th 
Infantry Division from August 1967 to 
December 1967.

3.  Obtain any additional service medical 
records, including any and all clinical 
medical and hospital records.  In 
particular, make specific attempts to 
obtain all clinical medical, hospital 
records, and mental hygiene records:
?	For psychiatric consultation 
received on or about February to 
March 1967 while stationed with A 
Battery, 1st Battalion, 11th 
Artillery, 9th Infantry Division 
and/or A Co. 2/39 Infantry, 9th 
Infantry Division
?	For psychiatric treatment received 
on or about September 1967, while 
the veteran was stationed with A 
Battery, 1st Battalion, 84th 
Artillery, 9th Infantry Division
?	For treatment received in June 1967 
from the 9th Medical Hospital, 9th 
Division, RVN, for a machete cut to 
the left thumb and first finger, 
while the veteran was stationed with 
A Battery, 1st Battalion, 11th 
Artillery, 9th Infantry Division 
and/or A Co. 2/39 Infantry, 9th 
Infantry Division.

4.  If the service medical, clinical 
medical, hospital, mental hygiene, or 
personnel records are unavailable, use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  Consider special 
follow-up by its military records 
specialist and/or referral of the case 
for a formal finding on the 
unavailability of the service medical or 
service personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

5.  Provide the veteran another 
opportunity to give as comprehensive a 
statement as possible regarding the 
stressors he experienced during his 
active duty service.  Please remind the 
veteran that it is necessary to give as 
specific and detailed information about 
the persons, places, and events involved 
as possible, including as accurate dates 
as possible, so as to enable verification 
of the identified stressors.

6.  Offer the veteran an opportunity to 
procure "buddy statements" from service 
members who may have witnessed the events 
he identifies as his stressors and his 
injuries in service.  In addition, please 
explain that he may also obtain 
statements from individuals including 
friends or family members to whom he may 
have confided these events or who may 
have observed his reaction to them either 
during his active service or immediately 
following his discharge from active 
service.

7.  Request that the USASCRUR provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  Provide 
USASCRUR with a description of the 
averred stressors, using the information 
the veteran has already provided, copies 
of the veteran's service personnel 
records showing his assigned duties and 
units of assignments, and the veteran's 
February 2003 testimony.  The letter 
should request information about the 
veteran's stressors, including, but not 
limited to, the following information:
?	Exposure to nightly mortar and other 
enemy attacks at base camp while 
assigned to A Battery, 1st 
Battalion, 11th Artillery, 9th 
Infantry Division and/or A Co. 2/39 
Infantry, 9th Infantry Division from 
December 1966 to August 1967, and A 
Battery, 1st Battalion, 84th 
Artillery, 9th Infantry Division 
from August 1967 to December 1967.
?	Exposure to enemy sniper fire, 
mortar attacks, and fire fights 
while on patrols and on search and 
destroy missions, including 
insertion into hot landing zones, as 
a radio telephone operator for a 
forward observer with A Battery, 1st 
Battalion, 11th Artillery, 9th 
Infantry Division and/or A Co. 2/39 
Infantry, 9th Infantry Division from 
December 1966 to August 1967.  In 
particular, please try to verify the 
following events:
o	Involvement in a firefight with 
Vietcong during a search and 
destroy mission in 
approximately February to May 
1967.
o	Crash of a medevac helicopter
o	Deaths of various individuals 
in his unit, including by 
mortar fire, sniper fire, and 
small arms fire
o	Suicide deaths of members of 
his unit.
?	The veteran's accompaniment of an 
ammunition convoy, unescorted, from 
approximately September 1967 to 
October 1967.
?	The veteran's injuries as a result 
of cutting himself with a machete in 
June 1967 while on a patrol

Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  In addition, complete any 
and all follow-up actions referred by 
USASCRUR, including requesting Unit 
Histories, Lessons Learned/Operating 
Reports, Morning Reports, After Action 
reports, and other such reports which 
could be used to verify daily personnel 
actions from National Personnel Records 
Center.

In addition, the RO should obtain any and 
all unit reports, morning reports, 
lessons learned and operating reports for 
the A Battery, 1st Battalion, 11th 
Artillery, 9th Infantry Division and/or A 
Co. 2/39 Infantry, 9th Infantry Division 
for the following time periods: 
?	October through December 1966
?	January through March 1967
?	April through June 1967
?	July through September 1967

And from A Battery, 1st Battalion, 84th 
Artillery, 9th Infantry Division for the 
following time periods:
?	July through September 1967
?	October through December 1967.

Complete any and all follow-up actions 
necessary as directed by the NPRC or the 
service department.

8.  When the above development has been 
completed, make arrangements to afford 
the veteran a VA psychiatric examination 
to determine the nature, extent, and 
etiology of any manifested 
neuropsychiatric disability, to include 
PTSD.  All indicated tests and studies 
should be performed.  If other 
examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of any 
neuropsychiatric disorder, to include 
PTSD.
?	Describe any current symptoms and 
manifestations attributed to any 
neuropsychiatric symptoms, to include 
PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms 
identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disabilities identified.  In doing so, 
the examiner is requested to clearly 
record and make part of the report any 
and all stressors the veteran 
identifies, and to identify which, if 
any, are the cause of PTSD, if such a 
diagnosis is deemed appropriate.

9.  After receipt of any and all newly 
acquired evidence, review the veteran's 
claim for service connection for PTSD.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


